Per Curiam.
The defendant actually filed an affidavit under the rule; and why was it not sufficient? He swore to a defence for all beyond a sum named by him; and the plaintiff might have had judgment for that, had he been content with it. In effect, however, the defendant swore only to his belief; but the plaintiff’s demand being unliquidated, how could he swear otherwise ? For it is to be remembered that the plaintiff himself swore only to his belief; nor indeed could either party do otherwise, in the case of a quantum meruit. The rule, by any reasonable interpretation of it, therefore, could not warrant the judgment.
Judgment reversed.